Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Examiner notes the amendment files 05/17/2022 has overcome all outstanding rejections under 112(b). 
Reasons for Allowance
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 is directed towards a process for the manufacture of a refractory block comprising more than 80% zirconia, in percentage by weight based on the oxides, said process comprising the following successive stages: a) melting, under reducing conditions, of a charge comprising more than 50% zircon, in percentage by weight, such as to reduce the zircon and obtain a molten material, b) application of oxidizing conditions to the molten material, c) casting of said molten material, d) cooling until at least partial solidification of the molten material in the form of a block, e) optionally, heat treatment of said block.
The closest prior art is considered to be Beppu et al. (JPH11130529A with reference to machine translation, hereinafter referred to as Beppu) in view of Demirbas et al. (US20170225993, hereinafter referred to as Demibras). Beppu discloses a product with ZrO2 from 85-97% (see Beppu at [0013] from machine translation). Beppu discloses promoting oxidation such that the temperature is kept at about 900°C (see Beppu at [0007] from machine translation) and that the zirconia is melted at about 2500°C and solidified in a mold (see Beppu at [0007] from machine translation) then cooling until at least partial solidification of the molten material is in the form of a block (see Beppu at [0035] from machine translation). However, Beppu does not disclose melting under reducing conditions, or a charge comprising more than 50% zircon. 
Demibras is directed to low-carbon monolithic refractories (see Demibras at the Abstract) that include at least 96 wt% zirconia (see Demibras at [0006]). Demibras discloses the introduction of an oxidizing atmosphere to flush residual organic decomposition to remove excess carbon, and oxidizing carbon residue that forms (see Demibras at [0045]). However, Demibras does not disclose melting under reducing conditions a charge comprising more than 50% zircon. As such, it is the Examiner’s opinion that the cited prior art neither teaches nor fairly suggests the method as claimed in independent claim 1.
All claims not specifically addressed are allowed due to their dependence on an allowed claim, or because they contain all of the allowable limitations of an allowed claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant's arguments filed 05/17/2022 have been fully considered and they are persuasive. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone number is (571)272-4616. The examiner can normally be reached M-F 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        




/CAMERON K MILLER/Examiner, Art Unit 1731